       Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 1 of 8 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SUNDIATA BROWN,               )
                              )
         Plaintiff,           )
                              )
    v.                        )   Case No: 18-cv-7700
                              )
MAGNUM TRANSPORTATION, INC,   )
                              )   JURY DEMANDED
         Defendant.           )
                        CIVIL COMPLAINT

       NOW COMES Plaintiff, SUNDIATA BROWN, by and through one of his attorneys,

Mary J. Grieb of the Shiller Preyar Law Offices, complaining of the Defendant, and in support

thereof states as follows:

                                 NATURE OF THE ACTION

   1. Plaintiff is a truck driver employed by Defendant. Plaintiff brings this action to recover

       unpaid wages that Defendant has unlawfully withheld since Plaintiff became an

       employee of Defendant in January 2016. This action is brought under the Fair Labor

       Standards Act 29 U.S.C. § 201, et seq. (“FLSA”), specifically under 29 U.S.C. § 216(b)

       to recover unpaid minimum wages and overtime compensation.

   2. Plaintiff also brings this action under the Illinois Minimum Wage Law (“IMWL”), 802

       ILCS 105/1, et seq. (“IMWL”) and the supporting Illinois Department of Labor

       Regulations, 56 Ill. Admin. Code 210 et seq., and (b) the Illinois Wage Payment and

       Collection Act, 820 ILCS 115/1 et. seq., (“IWPCA”) and the supporting Illinois

       Department of Labor Regulations, 56 Ill. Admin Code 300 et seq.

   3. Plaintiff also brings an Illinois common law contracts claim to void a Promissory Note

       payable to Defendant. Brown signed the Promissory Note under duress.

                                                1
  Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 2 of 8 PageID #:2



                            JURISDICTION AND VENUE

4. Subject matter jurisdiction is conferred on this Court by 28 U.S.C. § 1337 and 28 U.S.C.

   § 1331. This Court has supplemental jurisdiction over Plaintiff’s IMWL, IWPC, and

   contract claims pursuant to 28 U.S.C. § 1367.

5. Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(a). The

   parties reside or have their principal place of business in the Northern District and the

   acts and omissions complained of occurred in the Northern District.

                                       THE PARTIES

6. Plaintiff Sundiata Brown is an individual and a citizen of the United States domiciled in

   the Northern District of Illinois. Plaintiff has worked for Defendant as a truck driver from

   January 2016 to the present. At all times relevant to this Complaint, Plaintiff was

   Defendant’s “employee” as that term is defined under the FLSA (29 U.S.C. § 203(e)(1)),

   IMWL (820 ILCS 105/3(d)), and IWPCA (820 ILCS 115/2).

7. Defendant Magnum Transportation, Inc. is an Illinois Corporation with its principal place

   of business at 4101 S. Morgan St., Chicago, Illinois 60609. At all times relevant to this

   Complaint, Defendant Magnum Transportation, Inc. was Plaintiff’s “employer” as that

   term is defined under the FLSA (29 U.S.C. § 203(d)), IMWL (820 ILCS 105/3(c)), and

   IWPCA (820 ILCS 115/2).

                              FACTUAL BACKGROUND

8. Defendant Magnum Transportation, Inc. is a corporation engaged in interstate commerce,

   specifically operating a heavy freight hauling business in and around Cook County,

   Illinois and cities in northwest Indiana.




                                               2
   Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 3 of 8 PageID #:3



9. Defendant Magnum Transportation operates a dump truck service at construction and

   demolition sites. Employee drivers haul away excavated material and deliver filler

   material to contract sites.

10. Plaintiff is a truck driver and employee of Defendant.

11. William Bonko is the President and sole officer of Magnum Transportation. Bonko

   manages and oversees day-to-day business operations, hires employees, and controls

   employees’ work.

12. Defendant informs Plaintiff of each day’s job via text message delivered the night before.

   These text messages include the time Plaintiff must report to the truck yard and the

   destination and requirements of the job. These text messages do not include Plaintiff’s

   rate of pay for the job in question.

13. Further, on many work days, Plaintiff is required to punch in and then travel to a work

   site. On some occasions, the time expended from punch-in to the start at the first job site

   (“Travel Time”) was not paid by Defendant.

14. Defendant does not give Plaintiff records of the hours he works or the rate of pay at

   which he is compensated.

15. Plaintiff’s pay stubs show zeroes under “Rate” and “Hours” in the “Wages” section.

16. The only reliable record of the hours Plaintiff works are handwritten timesheets which he

   fills out each workday.

17. Defendant’s compensation scheme is unpredictable. Sometimes Plaintiff is paid a flat rate

   per load (i.e. $70 for a trip to Joliet); sometimes Plaintiff receives the prevailing wage of

   $36.05 per hour; sometimes Plaintiff receives $20.00 per hour.




                                             3
   Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 4 of 8 PageID #:4



18. Defendant does not regularly inform Plaintiff how much he will earn or how his wages

   are calculated for any given job unless he specifically requests this information. Even

   upon request, Defendant does not explain how the different rates are calculated or

   determined.

19. Defendant pays Plaintiff overtime wages on a quarterly basis. These quarterly payments

   fail to include an itemized description of when the overtime was earned during the

   quarter or how much overtime Plaintiff worked.

20. Plaintiff regularly works in excess of forty hours per week. Defendant willfully and

   systematically fails to pay Plaintiff his full wages and overtime.

21. Plaintiff claims, in good faith, that Defendant has withheld $7,500.00 or more in wages

   and overtime since January 2016.

22. Defendant knew or should have known its failure to keep records of Plaintiff’s rate of pay

   and hours worked violates the FLSA.

23. Defendant knew or should have known that its failure to pay Plaintiff’s overtime as it is

   earned violates the FLSA.

24. In April 2018, the fender of the truck Plaintiff normally drives was damaged in the yard

   on the premises Defendant Magnum Transportation, Inc.

25. At the time of this incident, employees from Reliable Construction Services, Inc. were

   using a front loader to move earth and weeds on a city street. The front loader was

   positioned near the front of the truck Plaintiff normally drives.

26. Plaintiff sat in the cab as the trailer’s dump box was lowered onto the bed of the truck. As

   the heavy container settled onto the bed of the truck, the truck was pushed forward into

   the front loader. As a result, the truck’s fender was damaged.



                                             4
   Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 5 of 8 PageID #:5



27. Plaintiff is not liable for the damage to the truck. Plaintiff was neither the actual nor

   proximate cause of the damage to the truck.

28. Defendant is the owner of the truck Plaintiff normally drives pursuant to his employment.

   Defendant holds the insurance policy on the truck. Plaintiff does not drive the truck to his

   residence at the end of the workday.

29. On or about April 20, 2018, William Bonko threatened Plaintiff with termination if

   Plaintiff did not pay for the repairs to the truck.

30. On or about April 20, 2018, William Bonko prepared a typewritten Promissory Note

   which he ordered Plaintiff to sign.

31. The Promissory Note obligates Plaintiff to pay $1,097.31 to the order of Defendant

   Magnum Transportation, Inc. for “Truck #1042 fender damages parts & labor.”

32. The Promissory Note states, “Payments will be deducted from my paycheck at the rate of

   $50 per week.”

33. Plaintiff did not freely give his consent to the Promissory Note agreement. Plaintiff

   signed the Promissory Note under duress, having been deprived of a meaningful choice

   due to the threat to his livelihood.

34. Since April 20, 2018, Defendant has deducted $50.00 from Plaintiff’s paychecks. These

   deductions are itemized on Plaintiff’s pay stubs.

35. Defendant’s failure to pay Plaintiff for all hours worked and Defendant’s failure to pay

   Plaintiff premium or overtime pay for all hours worked in excess of 40 in any given

   workweek was intentional, willful, and deliberate, intended to avoid Defendant’s

   obligations as an employer under applicable law.




                                               5
   Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 6 of 8 PageID #:6



                                         CLAIMS

       Violation of the Fair Labor Standards Act – Overtime Wages (Count I)

36. Plaintiff reasserts, realleges, and incorporates all previous paragraphs of the Complaint as

   if fully set forth herein.

37. During his employment, Plaintiff was directed to work and did work in excess of forty

   hours per week. On some occasions, Plaintiff did not receive overtime wages at time and

   a half his regular hourly wages despite working more than forty hours per week.

38. During his employment, Defendant paid Plaintiff overtime wages on a quarterly basis in

   violation of 29 C.F.R. § 778.106.

39. During the course of his employment, Plaintiff was not exempt from the maximum hour

   provisions of the FLSA, 29 U.S.C. § 207.

40. Plaintiff is entitled to recover unpaid overtime wages for up to three years prior to the

   filing of this lawsuit because Defendant’s failure to pay overtime wages for hours worked

   in excess of forty hours per week was a willful violation of the FLSA.

41. Plaintiff seeks all overtime and other wages due, liquidated damages, statutory damages,

   prejudgment interest, reasonable attorneys’ fees and costs, and any other damage due.

                           Illinois Minimum Wage Law (Count II)

42. Plaintiff reasserts, realleges, and incorporates all previous paragraphs of the Complaint as

   if fully set forth herein.

43. Defendant failed to compensate Plaintiff at the overtime rate for all hours worked in

   excess of forty hours per work week in violation of IMWL, 820 ILCS 105/12(a).

44. Plaintiff seeks all overtime and other wages due, liquidated damages, statutory damages,

   prejudgment interest, reasonable attorneys’ fees and costs, and any other damages due.



                                              6
   Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 7 of 8 PageID #:7



                     Illinois Wage Payment and Collection Act (Count III)

45. Plaintiff reasserts, realleges, and incorporates all previous paragraphs of the Complaint as

   if fully set forth herein.

46. Defendant’s failure to notify Plaintiff of his rate of pay violates the IWPCA, 820 ILCS

   115/10.

47. Defendant’s failure to keep records of Plaintiff’s wages violates the IWPCA, 820 ILCS

   115/10.

48. Defendant’s failure to timely pay wages and wage supplements violates the IWPCA, 820

   ILCS 115/14(a).

49. Further, the deductions from Plaintiff’s paychecks pursuant to the Promissory Note

   violate the IWPCA, 820 ILCS 105/9, because Plaintiff’s consent to the deductions was

   not freely given.

50. Plaintiff seeks the amount of unpaid wages and wage supplements and damages of 2% of

   the amount of any such underpayments for each month following the date of payment

   during which such underpayments remain unpaid. Plaintiff also seeks reasonable

   attorneys’ fees and costs.

                                 Breach of Contract (Count IV)

51. Plaintiff reasserts, realleges, and incorporates all prior paragraphs of the Complaint as if

   fully set forth herein.

52. Plaintiff signed the Promissory Note payable to Defendant under duress and the contract

   is therefore voidable.

53. Plaintiff prays that this Court find the Promissory Note void, thereby terminating

   Plaintiff’s obligation under the note.



                                              7
      Case: 1:18-cv-07700 Document #: 1 Filed: 11/19/18 Page 8 of 8 PageID #:8



   54. Plaintiff seeks recovery of all payments made under the Promissory Note, with interest,

       and any other damages due.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following:

   1. That this Court find the Defendant’s violations of the FLSA were willful;
   2. A declaratory judgment that the practices complained of herein are unlawful under the
       FLSA, IMWL, and IWPCA;
   3. Restitution for all wages and overtime payments due to Plaintiff;
   4. Rescission of the Promissory Note and restitution for payments made to Defendant under
       the note;
   5. Attorney’s fees and costs; and
   6. Any other relief the Court deems equitable and just.
                                 DEMAND FOR JURY TRIAL

Respectfully submitted,

s/Mary J. Grieb____
Mary J. Grieb
One of Plaintiff’s Attorneys
The Shiller Preyar Law Offices
601 S. California Ave.
Chicago, Illinois 60612
312-226-4590




                                               8
